       Case 7:20-cv-03581-NSR-PED Document 27 Filed 06/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                6/15/2021

UNITED STATES OF AMERICA,
                                                        20 Civ. 3581 (NSR) (PED) (Lead case)
                        Plaintiff,                      20 Civ. 3583 (NSR) (PED)
               -v-                                      21 Civ. 4773
SARAH E. GLAISTER,

                        Defendant,

JOHN K. GLAISTER,

                        Consolidated Defendant.


                            ORDER CONSOLIDATING ACTIONS
                            PURSUANT TO FED. R. CIV. P. 42(a)

       Pursuant to Federal Rule of Civil Procedure 42(a), when actions before the Court

“involve a common question of law or fact,” the Court may, inter alia, “consolidate the actions”

and “join for hearing or trial any or all matters at issue in the actions.” Fed. R. Civ. P. 42(a)(1)-

(2).

       By prior order dated May 12, 2020, the Court previously consolidated the actions

captioned United States v. Sarah E. Glaister, 20 Civ. 3581 (NSR) (PED), filed May 7, 2020, and

United States v. John K. Glaister, 20 Civ. 3583 (NSR) (PED), filed May 7, 2020.

       Now, on the motion of the United States, the Court hereby ORDERS as follows:

       1.      The following actions are hereby consolidated for all purposes, including pre-trial

proceedings and trial, pursuant to Federal Rule of Civil Procedure 42(a):

            a. United States v. Sarah E. Glaister, 20 Civ. 3581 (NSR) (PED), filed May 7, 2020

            b. United States v. John K. Glaister, 20 Civ. 3583 (NSR) (PED), filed May 7, 2020

            c. United States v. John K. Glaister, 21 Civ. 4773, filed May 27, 2021
      Case 7:20-cv-03581-NSR-PED Document 27 Filed 06/15/21 Page 2 of 2




       2.      All papers filed in connection with the consolidated actions will be maintained

under the docket of the lead case, 20 Civ. 3581 (NSR) (PED).

       3.      All papers filed in the consolidated actions shall bear the consolidated caption set

forth above.

       4.      The Clerk of the Court is directed to consolidate 21 Civ. 4773 under the docket of

the lead case, 20 Civ. 3581 (NSR) (PED).


       5. The Clerk of the Court is further directed to terminate the motions at ECF No. 6 and

24 on 21 Civ. 4773 and 20 Civ. 3581, respectively.




       June 15, 2021
Dated: _______________________
       White Plains, New York
                                                     SO ORDERED:


                                                     ________________________________
                                                     HONORABLE NELSON S. ROMÁN
                                                     United States District Judge




                                                2
